Citation Nr: 0324134	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for compression 
fracture of the cervical spine.

2.  Entitlement to service connection for residuals of a 
crushed coccyx.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Buffalo, 
New York, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for compression fracture of the 
cervical spine and for a crushed coccyx.


REMAND

In March 2003, the Board undertook further development of 
evidence relevant to the veteran's claims for service 
connection for compression fracture of the cervical spine and 
a crushed coccyx, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  New evidence has been 
obtained.  However, in view of the Federal Circuit's opinion, 
the case must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claims for service connection 
for compression fracture of the cervical 
spine and a crushed coccyx, taking into 
consideration all of the evidence, 
including the evidence received since the 
RO's most recent supplemental statement 
of the case (SSOC).

2.  If any of the benefits sought 
continues to be denied, the RO should 
issue an SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




